Title: To George Washington from Brigadier General James Potter, 12 November 1777
From: Potter, James
To: Washington, George



Sir
Novr 12th 1777

I Receved your Excelanceys favour of yesterday at 10 oClock last night. I was out Reconnitring, the Shiping are com up the number of soldiers I cant assurtain.
as to the marching of the Militia the were all at Head Quarters before I Recd your Letter, as for my Harressing the Enemy the sitation of the pleace is such that I can do Little, and my numbers so Trifling, that I cant prevent there coming over the Bridge, they are alarmed on the Island, and have Strenthened that place with men and works and cannon 

there will be mutch more dificqualty in Redusing it then would have been eight days ago.
I am sorey that Genl Armstrong is under a misstak in Regard of my given Interruption to the enemy in Bulding there Bridge, I drove there gaurd three times down to the warf, but my men were oblidged to Run back again the ground on the other side commands that on this side and they soon drive us off with there cannon—If it is agreeble to your Excelancey I could wish some other officer was to take the command here—I will do all in my power to get a Communication with Ridbank But cant Vew it in such an easy light as som Gentlemen do. I am your Excelancey’s Most Obedant Humbe servt

Ja’s Potter

